IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,355




EX PARTE QUENTIN DEWAYNE ROACH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1016340 IN THE 339TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam. Keller, P.J., dissents.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance with intent to deliver and sentenced to fifty years’ imprisonment. The
Fourteenth Court of Appeals affirmed his conviction. Roach v. State, No. 14-06-00756-CR (Tex.
App.–Houston [14th Dist.] 2008, no pet.).
            Applicant contends that his trial counsel rendered ineffective assistance. After holding a live
evidentiary hearing, the trial court made findings of fact and conclusions of law and recommended
that we grant Applicant a new trial. Based on our own independent review of the record, we conclude
that trial counsel was ineffective and that Applicant is entitled to a new trial.
 The judgment of
conviction in Cause No. 1016340 from the 339th Judicial District Court of Harris County is set
aside, and Applicant is remanded to the custody of the sheriff of Harris County to answer the charges
as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: May 19, 2010
Do Not Publish